      Case 1:21-cv-00040-DMT-CRH Document 14 Filed 05/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Steven Baker, individually and on behalf
                                    )
of all others similarly situated,   )
                                    )    ORDER FOR MID-DISCOVERY
            Plaintiff,              )    STATUS CONFERENCE
                                    )
      vs.                           )
                                    )
CSE ICON, INC.,                     )
                                    )    Case No. 1:21-cv-040
            Defendant.              )
______________________________________________________________________________

       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on September

16, 2021, at 9:30 AM. The conference will be conducted via telephone conference. To participate

in the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

Parties are advised that telephone conferences may be electronically recorded for the convenience

of the Court.

       Dated this 27th day of May, 2021.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
